IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


SAMMIE CAMPBELL,                             : No. 137 EM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
PHILADELPHIA DISTRICT ATTORNEY'S             :
OFFICE,                                      :
                                             :
                    Respondent               :


                                     ORDER



PER CURIAM

      AND NOW, this 19th day of February, 2020, the Application for Leave to File

Original Process is GRANTED, and the “Petition for Writ of Mandamus” is DENIED.